FRIEDMAN, Judge.
Susan C. Muntz and Frederick F. Muntz (Muntzes) appeal from an order of the Court of Common Pleas of Chester County (trial court) granting Volvo North America Corporation’s, Jim Wynn Volkswagen-Volvo’s and AB Volvo’s (collectively, Volvo) Motion for Summary Judgment.
On October 1, 1991, the Muntzes filed a Second Amended Complaint against Volvo and other parties arising out of an automobile accident which occurred on December 17, 1988. According to the complaint, Susan Muntz was operating a vehicle designed, manufactured and sold by Volvo when a truck struck the vehicle head-on, causing Susan Muntz to suffer serious, painful and permanent injuries. (R.R. at 26a-27a.) The complaint maintains that Volvo is hable for the injuries under theories of negligence, strict liability and breach of implied warranties. Specifically, the Muntzes claim that Volvo failed to design, manufacture and sell a vehicle which included effective and safe passive restraint systems, such as a driver’s side air bag, a knee bolster, a safety belt pretension system and a safety belt tensioner.1 (R.R. at 36a-43a.)
Volvo filed answers to the complaint denying its material allegations.2 In New Matter, Volvo avers, inter alia, that the inclusion of seat belts and air bags in motor vehicles is governed by regulations promulgated under the National Highway and Traffic Safety Act (Safety Act),3 that those regulations constitute federal preemption of the subject matter and that Volvo complied with the regulations at all times relevant hereto. (R.R. at 62a, 80a.) The Muntzes filed a Reply to New Matter denying that federal preemption exists here. (R.R. at 112a.)
On April 28, 1993, Volvo filed a Motion for Summary Judgment, asserting that the Muntzes purchased a 1985 Volvo 240 station wagon on December 15, 1984, equipped with a 3-point manual lap and shoulder harness safety belt and a dash board warning light designed to encourage seat belt use. (R.R. at 126a-27a.) According to Volvo, this system met the requirements of applicable federal safety regulations, which preempt other standards requiring passive restraint systems. (R.R. at 127a-28a.) The Muntzes filed an answer to the motion, admitting that their vehicle contained such a system but also asserting that the system did not adequately protect Susan Muntz from injury. (R.R. at 776a.)
On April 15, 1994, the trial court granted Volvo’s Motion for Summary Judgment, concluding that there was no genuine issue of material fact and that, under Pokorny v. Ford Motor Co., 902 F.2d 1116 (3d Cir.), cert. denied, 498 U.S. 853, 111 S.Ct. 147, 112 L.Ed.2d 113 (1990), the Muntzes’ cause of action against Volvo was preempted by federal safety regulations as a matter of law.
On May 13, 1994, the Muntzes appealed to this court which, on August 1, 1994, quashed the appeal as interlocutory and not otherwise appealable as of right. See Pa.R.A.P. 341(c). However, the order stated that the Muntzes “may, within 30 days of the date of this order, seek certification of the order appealed pursuant to Pa.R.A.P. 341(c).” (Motion of Volvo to Quash, Exh. C.) On August 19, 1994-, the Muntzes applied to the trial court for certification of the April 15,1994 order as a final order. The trial court did not grant the application until December 5,1994.
On appeal to this court,4 the Muntzes argue that the trial court erred in relying on *330Pokorny and in concluding therefrom that federal safety regulations pertaining to seat belts and air bags preempt this common law action; instead, the Muntzes contend, the trial court was bound by our superior court’s decision in Gingold v. Audi-NSU-Auto Union, A.G., 389 Pa.Superior Ct. 328, 567 A.2d 312 (1989).
Also before this court is Volvo’s Motion to Quash the Muntzes’ appeal. Volvo argues that Pa.RA.P. 341(e) requires a trial court to act on an application for a determination of finality within 30 days of entry of the order and, because the trial court waited until December 5, 1994 to act on the Muntzes’ application in this instance, the appeal should be quashed.
I. Motion to Quash
We first address Volvo’s Motion to Quash the Muntzes’ appeal under Pa.R.A.P. 341(c) (emphasis added), which provides in pertinent part:
(e) When more than one claim for relief is presented in an action, ... or when multiple parties are involved, the trial court ... may enter a final order as to one or more but fewer than all of the claims or parties only upon an express determination that an immediate appeal would facilitate resolution of the entire case. Such an order becomes appealable when entered. In the absence of such a determination and entry of a final order, any order ... that adjudicates fewer than all the claims or parties shall not constitute a final order.
(1) An order may be amended to include the determination of finality within 30 days of entry of the order. A notice of appeal or a petition for review may be filed within 30 days after entry of an order as amended....
(2) The trial court ... is required to act on an application for a determination of finality under subdivision (c) within 30 days of entry of the order.... Any denial of such an application shall be reviewable only for abuse of discretion pursuant to Chapter 15.
Here, this court, acting within its discretion,5 disregarded the provisions of Pa.R.AP. 341(c) and granted the Muntzes 30 days from the entry of its August 1,1994 order to apply for a determination of finality. The Muntzes filed such an application on August 19, 1994, complying with this court’s order. Because this court’s order did not direct that the trial court act within 30 days of the Muntzes’ application, we deny Volvo’s Motion to Quash.
II. Federal Preemption
We next address whether the trial court erred in its reliance upon Pokomy in concluding that federal safety regulations preempted the Muntzes’ common law action in tort. The Muntzes contend that the trial court should have relied, instead, on Gingold. Because we are not bound by decisions of the Third Circuit Court of Appeals and because the preemption analysis of our superior court in Gingold is consistent with the U.S. Su*331preme Court decision in Cipollone v. Liggett Group, Inc., 505 U.S. 504, 112 S.Ct. 2608, 120 L.Ed.2d 407 (1992), we adopt our superior court’s analysis in Gingold.6
Article VI of the United States Constitution provides that the laws of the United States shall be the supreme law of the land, anything in the constitution or laws of any state to the contrary notwithstanding. U.S. Const, art. VI, cl. 2. Our consideration of issues arising under the Supremacy Clause starts with the assumption that the historic police powers of the states are not to be superseded by federal law unless that is the clear and manifest purpose of Congress. Ci-pollone. Thus, the ultimate touchstone of preemption analysis is the intent of Congress, which may be explicitly stated in the statute’s language or implicitly contained in its structure and purpose. Id.
Here, Congress has included in the Safety Act two provisions, a preemption clause and a savings clause, which explicitly address the issue of preemption. Section 1392(d) of the Safety Act, 15 U.S.C. § 1392(d) (emphasis added) (footnote added),7 provides in pertinent part:
Whenever a Federal motor vehicle safety standard[8] established under this sub-chapter is in effect, no State ... shall have any authority either to establish, or to continue in effect, with respect to any motor vehicle or item of motor vehicle equipment any safety standard applicable to the same aspect of performance of such vehicle or item of equipment which is not identical to the Federal standard.
In addition, section 1397(k) of the Safety Act, 15 U.S.C. § 1397(k) (emphasis added),9 provides:
Compliance with any Federal motor vehicle safety standard issued under this subchapter does not exempt any person from any liability under common law.
We believe that these provisions, when construed together10 and in light of the presumption against preemption of state police power, provide a reliable indicium of congressional intent. Cipollone; Heiple v. C.R. Motors, 446 Pa.Superior Ct. 310, 666 A.2d 1066 (1995). Indeed, under section 1392(d) of the Safety Act, the minimum standards for motor vehicle safety promulgated by the federal government preempt only state safety standards governing the same item of equipment or aspect of vehicle performance. Section 1392(d) of the Safety Act does not provide for federal preemption of state common law tort actions. If that is not a clear enough statement of congressional intent, section 1397(k) of the Safety Act explicitly exempts state common law actions from federal preemption.11
*332Because the intent of Congress is manifest in sections 1392(d) and 1397(k) of the Safety Act, there is no need for us to perform an implied preemption analysis in order to infer that intent.12 Thus, we conclude that federal safety regulations promulgated pursuant to the Safety Act do not preempt state common law tort actions.
Accordingly, because Volvo is not entitled to judgment as a matter of law, we reverse the trial court’s grant of summary judgment.

ORDER

AND NOW, this 1st day of March, 1996, the Motion to Quash Plaintiffs Appeal filed by Volvo North America Corporation, Jim Wynn Volkswagen-Volvo and AB Volvo is DENIED, and the order of the Court of Common Pleas of Chester County, dated April 15,1994, is REVERSED.

. In addition, Frederick Muntz has filed a claim against Volvo for loss of consortium. (R.R. at 44a.)


. Volvo North America Corporation and AB Volvo filed an answer on October 30, 1991; Jim Wynn Volkswagen-Volvo filed its answer on November 15, 1991.


. 15 U.S.C. §§ 1381-1431, repealed by the Act of July 5, 1994, P.L. 103-272, § 7(b), 108 Stat. 1379. The provisions of the Safety Act have been amended to some extent and added to federal law codified at 49 U.S.C. §§ 30101-30169.


.This court has jurisdiction in this case pursuant to section 762(a)(1) of the Judicial Code, 42 Pa. C.S. § 762(a)(1), which gives this court exclusive jurisdiction of appeals from final orders of the courts of common pleas in Commonwealth civil cases. Although the only issues raised here involve non-governmental entities, Count I of the *330Muntzes’ Second Amended Complaint alleges negligence against the Commonwealth of Pennsylvania, Department of Transportation with respect to the plan, design and maintenance of the Commonwealth’s highways at the site of the accident.
Our scope of review over a trial court's grant of summary judgment is limited to determining whether the trial court made an error of law or abused its discretion. Salerno v. LaBarr, 159 Pa.Cmwlth. 99, 632 A.2d 1002 (1993), appeal denied, 537 Pa. 655, 644 A.2d 740 (1994). Summary judgment should be granted if the pleadings, depositions, answers to interrogatories and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. Pa.R.C.P. No. 1035(b).


. Pa.R.A.P. 105 (emphasis added) provides in pertinent part:
(a) Liberal Construction and Modification of Rules_ In the interest of expediting decision, or for other good cause shown, an appellate court may, except as otherwise provided in Subdivision (b) of this rule, disregard the requirements or provisions of any of these rules in a particular case ... on its own motion and may order proceedings in accordance with its direction.
(b) Enlargement of Time. An appellate court for good cause shown may upon application enlarge the time prescribed by these rules or by its order for doing any act, or may permit an act to be done after the expiration of such time, but the court may not enlarge the time for filing a notice of appeal, a petition for allowance of appeal, a petition for permission to appeal, or a petition for review.


. In Pokorny, the Third Circuit Court of Appeals recognized that Congress expressly considered the issue of preemption in sections 1392(d) and 1397(k) of the Safety Act and explicitly stated its intent not to preempt common law actions. Nevertheless, contrary to Cipollone, which held that a statement of expressed congressional intent ends the analysis, the court then proceeded to examine whether certain common law actions were impliedly preempted by the Safety Act. The court concluded that negligence and product liability actions against an automaker based on the absence of air bags and automatic seat belts in a vehicle present an actual conflict with regulations promulgated under the Safety Act and, therefore, are impliedly preempted. Pokorny.


. This provision, somewhat modified, can now be found at 49 U.S.C. § 30103(b)(1).


. Section 1391(2) of the Safety Act, 15 U.S.C. § 1391(2) (emphasis added), defines "Motor vehicle safety standards" as follows:
(2) "Motor vehicle safety standards” means a minimum standard for motor vehicle perfor-manee, or motor vehicle equipment performance, which is practicable, which meets the need for motor vehicle safety and which provides objective criteria.


. Section 1397(k) of the Safety Act was formerly section 1397(c) of the Safety Act and can now be found at 49 U.S.C. § 30103(e) in slightly modified form.


. Parts of statutes are in pari materia when they relate to the same thing; such shall be construed together, if possible. Section 1932 of the Statutory Construction Act of 1972, 1 Pa.C.S. § 1932.


. We recognize, as the superior court did in Heiple, that preservation of the common law is in the best interests of society:
It is apparent that the [Safely Act] is intended to be supplementary of and in addition to the common law of negligence and product liability. The common law is not sterile or rigid and serves the best interests of society by adapting standards of conduct and responsibility that *332fairly meet the emerging and developing needs of our time. The common law standard of a duty to use reasonable care in light of all the circumstances can at least serve the needs of our society until the legislature imposes higher standards or the courts expand the doctrine of strict liability for tort. The [Safety] Act is a salutary step in this direction and not an exemption from common law liability.
Heiple, 446 Pa.Superior Ct. at -, 666 A.2d at 1086 (emphasis in original), quoting Larsen v. General Motors Corp., 391 F.2d 495, 506 (8th Cir.1968).


. In Cipollone, the U.S. Supreme Court stated:
When Congress has considered the issue of preemption and has included in the enacted legislation a provision explicitly addressing that issue, and when that provision provides a "reliable indicium of congressional intent with respect to state authority," [citation omitted], “there is no need to infer congressional intent to pre-empt state laws from the substantive provisions” of the legislation, [citation omitted] Such reasoning is a variant of the familiar principle of expression unius est exclusio alteri-us: Congress' enactment of a provision defining the pre-emptive reach of a statute implies that matters beyond that reach are not preempted.
Cipollone at 517, 112 S.Ct. at 2618 (emphasis added). Thus, the Court has made it clear that, whenever Congress includes an express preemption clause in a statute, courts ought to limit themselves to the preemptive reach of that provision without essaying any further analysis under the various theories of implied preemption. Hei-ple.
However, when Congress does not expressly state its intent to preempt state law, such intent may be inferred where the scheme of federal regulation is sufficiently comprehensive to make reasonable the inference that Congress left no room for supplementary regulation. Gingold. Moreover,
[i]n the absence of an express congressional command, state law is pre-empted if that law actually conflicts with federal law.
Cipollone at 516, 112 S.Ct. at 2617 (emphasis added). We note that, if we were to perform an implied preemption analysis here to determine whether we can reasonably infer that Congress left no room for the states to supplement the federal law, we would have to conclude that, because Congress intended to establish minimum safety standards, Congress did leave room for the states to supplement the federal law.